SECURITIES, AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14D−9 SOLICITATION/RECOMMENDATION STATEMENT PURSUANT TO SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 ELAN CORPORATION, PLC (Name of Subject Company) ELAN CORPORATION, PLC (Names of Person Filing Statement) Ordinary Shares, par value €0.05 each (Title of Class of Securities) G29539106 (CUSIP Number of Class of Securities) American Depositary Shares, each representing one Ordinary Share (Title of Class of Securities) (CUSIP Number of Class of Securities) William F. Daniel Elan Corporation, plc Treasury Building Dublin 2, Ireland 011-353-1-709-4000 (Name, Address and Telephone Number of Person Authorized to Receive Notice and Communications on Behalf of the Person Filing Statement) Copies to: Christopher T. Cox, Esq. Cadwalader, Wickersham & Taft LLP One World Financial Center New York, New York 10281 (212)504-6000 x Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Exhibit No. Document Transcript of Earnings Conference Call dated April 24, 2013
